BRADY, Justice.
We have carefully read the record and briefs submitted by litigants and have given due consideration to all factual and legal issues concerned. The basic issues in this case are controlled by the following cases: Love v. City of Jackson, 248 So.2d 633 (Miss.1971); City of Jackson v. Husbands, 233 So.2d 817 (Miss.1970); Sunray DX Oil Co. v. City of Jackson, 209 So.2d 838 (Miss.1968); City of Jackson v. Wilson, 195 So.2d 470 (Miss.1966); Westminster Presbyterian Church v. City of Jackson, 253 Miss. 495, 176 So.2d 267 (1965); Ballard v. Smith, 234 Miss. 531, 107 So.2d 580, 75 A.L.R.2d 152 (1958).
Under the facts of this case and our former decisions, the judgment of the circuit court is affirmed.
Affirmed.
RODGERS, P. J., and JONES, SMITH and SUGG, JJ., concur.